            Case 1:18-cv-00446-AWI-SKO Document 27 Filed 06/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                     UNITED STATES DISTRICT COURT

11                                   EASTERN DISTRICT OF CALIFORNIA

12   ROBIN FRAZIER,                                           )   Case No. 1:18-cv-00446-AWI-SKO
                                                              )
13                            Plaintiff,                      )
                                                              )   ORDER GRANTING STIPULATION
14   v.                                                       )   AND MODIFYING SCHEDULING
                                                              )   ORDER
15   AMERICAN AIRLINES, INC.,                                 )
                                                              )
16                            Defendant.                      )   (Doc. 26)
                                                              )
17                                                            )
                                                              )
18                                                            )
19

20           Pursuant to the parties’ “Joint Stipulation . . . to Modify Scheduling Order,” (Doc. 26), and for

21   good cause shown, including the remaining depositions to be conducted, (see id. at 2), and the

22   additional time needed to schedule an independent medical examination of Plaintiff, as well as the

23   delays due to the coronavirus (COVID-19) pandemic and related restrictions, the Court hereby

24   ORDERS that the scheduling order dates are modified as follows:1

25   ///

26
27

28   1
       Several of the dates proposed by the parties have been adjusted to comport with the Court’s calendar and scheduling
     requirements.
29
                                                              1
30
              Case 1:18-cv-00446-AWI-SKO Document 27 Filed 06/08/20 Page 2 of 2


 1       Event                                        Prior Date                        Continued Date
         Non-Expert Discovery Cutoff                  June 1, 2020                      July 16, 2020
 2
         Initial Expert Disclosure Deadline           June 8, 2020                      July 23, 2020
 3
         Rebuttal Expert Disclosure                   June 22, 2020                     August 6, 2020
 4       Deadline
 5       Expert Discovery Cutoff                      July 20, 2020                     September 3, 2020

 6       Non-Dispositive Motion Filing                July 20, 2020                     September 3, 2020
         Deadline
 7       Non-Dispositive Motion Hearing               August 18, 2020                   October 7, 2020
         Deadline
 8       Dispositive Motion Filing                    July 21, 2020                     September 4, 2020
         Deadline
 9
         Dispositive Motion Hearing                   September 1, 2020                 October 20, 2020
10       Deadline:
         Settlement Conference                        Telephonic conference to          Telephonic conference to
11                                                    discuss re-setting                discuss re-setting
                                                      Settlement Conference             Settlement Conference set
12                                                    set for August 18, 2020,          for October 1, 2020, at
13                                                    at 4:00 p.m.                      4:00 p.m.2
         Pretrial Conference                          November 9, 2020, at              December 14, 2020, at
14                                                    10:00 a.m. before Senior          10:00 a.m. before Senior
                                                      District Judge Ishii              District Judge Ishii
15       Trial                                        January 5, 2021, at 8:30          February 16, 2021, at
                                                      a.m. before Senior                8:30 a.m. before Senior
16
                                                      District Judge Ishii              District Judge Ishii
17            All other directives in the original scheduling order, (Doc. 11), remain unchanged.
18

19   IT IS SO ORDERED.

20   Dated:      June 8, 2020                                                /s/   Sheila K. Oberto                    .
21                                                               UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
     2
       The parties are to use dial-in number: 1-888-557-8511; passcode: 6208204#. Prior to the telephonic conference,
27   counsel are to thoroughly discuss the advantages of and possibilities for settlement with their respective clients, and each
     other, and be prepared to propose a date on which a Settlement Conference will be set. By no later than September 24,
28   2020, the parties shall file a joint statement confirming that they have met and conferred and setting forth their
     proposed Settlement Conference date(s).
29
                                                                  2
30
